Citation Nr: 1004387	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-40 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
osteoarthritis of the cervical and lumbar spine.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran had active service from April 1954 to December 
1957, from February 1959 to January 1963, and from August 
1964 to September 1966.  

This matter was most recently before the Board of Veterans' 
Appeals (BVA or Board) in March 2009, at which time the 
issue of whether new and material evidence had been received 
to reopen a previously denied claim for service connection 
for osteoarthritis of the cervical and lumbar spine was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purpose of 
such remand was to permit the AMC to comply with its duties 
to notify and assist the Veteran.  Following the AMC's 
completion of the requested actions, the case has since been 
returned to the Board for further review.  

Notice is now taken that the Board, by its March 2009 
action, Remanded the issue of the Veteran's entitlement to 
special monthly compensation based on aid and attendance or 
housebound criteria to the AMC for issuance of a Statement 
of the Case, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  On Remand, the Statement of the Case was furnished 
to the Veteran in April 2009, following which he did not 
perfect his appeal relating to special monthly compensation, 
as he was advised in the cover letter with the Statement of 
the Case must do in order to continue his appeal for that 
tissue.  As such, this matter is no longer within the 
Board's jurisdiction, it not further discussed herein.  


FINDINGS OF FACT

1.  By its decision of February 1978, the Board denied 
entitlement of the Veteran to service connection for 
osteoarthritis of the cervical and lumbar spine on the basis 
that the disorder was not present in service and first shown 
many years after service.  

2.  In January 2006, the Veteran filed a claim to reopen for 
service connection for osteoarthritis of the cervical and 
lumbar spine.  

3.  Since entry of the Board's decision of February 1978, 
the evidence added to the record was not previously 
submitted to agency decision-makers, but it does not relate 
to an unestablished fact necessary to substantiate the claim 
and it is cumulative or redundant of previously submitted 
materials; such evidence fails to raise a reasonable 
possibility of substantiating the previously denied claim.  


CONCLUSION OF LAW

The Board's decision of February 1978, denying service 
connection for osteoarthritis of the cervical and lumbar 
spine, is final, and new and material evidence has not been 
received to reopen the Veteran's claim for service 
connection for osteoarthritis of the cervical and lumbar 
spine.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1110 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the VA to 
the Veteran dated in February and March 2006 and June and 
September 2009.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and his representative have not made the RO, 
AMC, or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that 
an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  

In general, decisions of the agency of original jurisdiction 
(the RO) or by the Board that are not appealed within the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
that has been finally disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will 
be evaluated in the context of the entire record.  See Evans 
v. Brown, 9 Vet. App. 273 (1996).

For claims submitted on and after August 29, 2001, as is the 
case here based on the claim to reopen filed in 2006, the 
definition of new and material evidence is as follows:  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit 
has held that, according to the plain language of the 
regulation, evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the 
Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 
2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for a disease first diagnosed after service when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as arthritis, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for osteoarthritis of the cervical and 
lumbar spine was denied by the Board through its decision of 
February 1978.  Such denial was based on the Board's finding 
that the disorder was not present in service or for many 
years after service separation.  No appeal of the 
aforementioned Board decision was permitted by then-existing 
law, thereby rendering the February 1978 decision final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Given the finality of the most recent denial in February 
1978, the question at this juncture is whether new and 
material evidence has been presented to reopen the 
previously denied claim.  This entails a review of the 
evidence received at the time of entry of the most recent 
final decision and thereafter.  

Of record at the time of entry of the Board's decision in 
February 1978 were service treatment records, as well as 
examination and/or treatment reports compiled by VA and non-
VA sources during postservice years.  Such evidence failed 
to identify osteoarthritis of the cervical or lumbar spine 
in service or until 1975.  Surgical intervention for spinal 
cord decompression at C3-4, secondary to an extruded nucleus 
pulposus, followed in December 1975.  A VA physician 
determined in June 1977 that the possibility of recent and 
current disability from cervical disc protrusion and 
arthritis being caused by an active duty accident was 
considered sufficiently remote to preclude any reasonable 
possibility of a causal relationship.  

Received by VA since entry of the Board's February 1978 
decision were the Veteran's January 2006 claim to reopen for 
service connection for osteoarthritis of the cervical and 
lumbar spine, a December 2005 statement indicating that the 
Veteran was in need of nursing care for assistance with 
daily activities, and reports of VA aid and 
attendance/housebound and hemic disorder examinations 
performed in 2007 and 2008.  

The additional evidence submitted subsequent to the Board's 
decision in February 1978 was not previously submitted to 
agency decision-makers.  It does not, however, relate to an 
unestablished fact, i.e., linking the claimed osteoarthritis 
to the Veteran's period of active service.  This additional 
evidence is merely cumulative or redundant of the evidence 
of record at the time of the last prior final denial, which 
it is noted disclosed the existence of the disability and 
various limitations related thereto.  It also does not raise 
at least a reasonable possibility of substantiating the 
claim for a grant of service connection for osteoarthritis 
of the cervical and/or lumbar spine.  

The evidence received by VA since February 1978, while 
identifying continuing difficulties caused by osteoarthritis 
or other disorder of the cervical and lumbar spine, fails to 
demonstrate its origin in service or any nexus to an event 
occurring in service.  While the Veteran is competent to 
identify the occurrence of spinal symptoms and the related 
problems he encounters through his senses, it is not shown 
that he has the medical expertise to render competent 
opinions with respect to questions of medical diagnosis and 
etiology.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  It is 
therefore concluded by the Board that new and material 
evidence has not been received and the Veteran's previously 
denied claim for entitlement to service connection for 
osteoarthritis of the cervical and lumbar spine may not now 
be reopened.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a); Elkins v. West, 12 Vet. App. 209, 218-19 (1999) 
(en banc).

ORDER

New and material evidence not having been received, the 
previously denied claim for service connection for 
osteoarthritis of the cervical and lumbar spine is not 
reopened and service connection remains denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


